People v Summa (2021 NY Slip Op 02469)





People v Summa


2021 NY Slip Op 02469


Decided on April 22, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 22, 2021

Before: Acosta, P.J., Renwick, Singh, Moulton, JJ. 


Ind Nos. 0464/16, 2630/16 Appeal No. 13650 Case No. 2019-657 

[*1]The People of the State of New York, Respondent,
vAndrew Summa, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Teighlor S. Bonner of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (John T. Hughes of counsel), for respondent.

Judgment, Supreme Court, New York County (James M. Burke, J.), rendered January 11, 2017, convicting defendant, upon his pleas of guilty, of four counts of robbery in the first degree, and sentencing him to concurrent terms of eight years, unanimously modified, as an exercise of discretion in the interest of justice, to reduce the sentences to concurrent terms of seven years, and otherwise affirmed.
We exercise our discretion in the interest of justice to reduce defendant's sentences to the extent indicated. The record does not establish a valid appeal waiver.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: April 22, 2021